DETAILED ACTION
This office action is in response to the claims filed 6/01/2022.  As directed by the amendment, claims 3, 17, 23, and 25-26 were amended and no claims were cancelled or newly added.  Thus, claims 1-29 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-3, 5, 8-9, 11, 14-17, 19-21, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liegner (4,495,945) in view of Sparkuhl (2015/0272687).
Regarding claim 1, Liegner disclose an oral care device (10) for use during intubation, the device comprising: a guard (60) (flange) configured to surround and engage an exterior of the oral cavity of the patient to form a seal at the exterior of the oral cavity (col 3, ln 45-59), the guard (60) shaped to at least partially define a central pathway (70) (bore) (as shown in fig 2, central pathway (70) extends through the guard (60)) configured to receive an endotracheal tube therethrough (col 3, ln 59-64).
Liegner does not disclose the guard comprising: a first portion and a second portion couplable to form the seal and configured to resealably separate to open the central pathway to receive the endotracheal tube therein.
However, Sparkuhl teaches a device to retain an endotracheal tube including a guard (12) (shield) including a central pathway (20) (transverse cutout) configured to retain an endotracheal tube (30) (ET tube) (para [0022])), the guard (12) including a first portion and a second portion (left and right portions of guard (12) in opposite sides of vertical cutout (22) (para [0022]) couplable to form the seal at the exterior of the oral cavity (vertical cutout (22) may include membrane (33), and membrane (33) is configured to provide a partial seal) (para [0023]) and configured to resealably separate to open the guard (12) to receive the endotracheal tube (30) into the central pathway (20) (vertical cutout (22) may include membrane (33), and membrane (33) is configured to provide a partial seal) (para [0023]), wherein the central pathway (20) of the guard (12) includes a second seal assembly (33) (membrane) located in the guard (12) and connected to the first portion and the second portion of the guard (12), the central pathway (20) extending through the second seal assembly (33) (para [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the guard of Liegner by providing a first portion and a second portion couplable to form a seal at the oral cavity and configured to separate to open the guard to receive an endotracheal tube into the central pathway, and providing the central pathway with a membrane located in the guard and connected to the first portion and the second portion of the guard, the central pathway extending through the second seal assembly as taught by Sparkuhl in order to allow rapid placement of the guard with respect to the endotracheal tube (Sparkuhl, para [0024]), and to stabilize the endotracheal tube and prevent at least some operative debris from reaching the patient’s mouth by flowing around the tubing (Sparkuhl, para [0023]).
Regarding claim 2, Liegner discloses a central conduit (70) connected to the guard (60), the central pathway extending (70) through the central conduit (as shown in fig 2, the bore (70) forms a central conduit which extends through and between U shaped plate (12) and guard (60) to form a central passageway) (fig 2, col 3, ln 59-69).
Regarding claim 3, the modified Liegner’s reference discloses a second seal assembly (33 of Sparkuhl) (membrane) located in the guard (12 of Sparkuhl) and connected to the first portion and the second portion of the guard (12 of Sparkuhl), the central pathway (20 of Sparkuhl) extending through the second seal assembly (33 of Sparkuhl) (Sparkuhl, para [0023]), and as shown in fig 1e of Sparkuhl, the second seal assembly (33 of Sparkuhl) including a first seal portion and a second seal portion couplable to form a secondary seal at the oral cavity (as shown in fig 1e, membrane includes a vertical and horizontal slit, and therefore the second seal assembly (33) includes a first seal portion corresponding to an upper half portion of the seal (33) and a second seal portion corresponding to a lower left quarter portion of the seal (33)) and configured to resealably separate to open the second seal assembly (33 of Sparkuhl) to receive the endotracheal tube (30 of Sparkuhl) into the central pathway (20 of Sparkuhl) (Sparkuhl, para [0023]).
Regarding claim 5, the modified Liegner’s reference, as shown in fig 1e of Sparkuhl, discloses the second seal assembly (33 of Sparkuhl) includes a third seal portion couplable to the first seal portion and the second seal portion (as shown in fig 1e, membrane includes a vertical and horizontal slit, and therefore the second seal assembly (33) includes a first seal portion corresponding to an upper half portion of the seal (33), a second seal portion corresponding to a lower left quarter portion of the seal (33), and a third seal portion corresponding to a lower right quarter portion of the seal (33)) to form the secondary seal at the oral cavity, and wherein the first seal portion is configured to resealably separate from the second seal portion to open the secondary seal to receive the endotracheal tube (30 of Sparkuhl) into the central pathway (20 of Sparkuhl) (seal (33) is slit to permit the passage of tubing and provide a seal (para [0023]), and therefore first seal portion is configured to releasably separate from the second seal portion at the slit to receive the endotracheal tube (30 of Sparkuhl)).
Regarding claim 8, Liegner discloses a bite block (12) (U-shaped plate of bite block (10)) connected to the guard (60) and at least partially forming the central pathway (70) (bore (70) traverses bite block (12)) (col 3, ln 59-64). 
Regarding claim 9, Liegner discloses an oral care device (10) for use during intubation, the device comprising: a guard (60) (flange) configured to surround and engage an exterior of the oral cavity of the patient to form a seal at the exterior of the oral cavity (col 3, ln 45-59), the guard (60) shaped to at least partially define a central pathway (70) (bore) (as shown in fig 2, central pathway (70) extends through the guard (60)) configured to receive an endotracheal tube therethrough (col 3, ln 59-64).
Liegner does not disclose the guard comprising: a second seal assembly located in the guard, the central pathway extending through the second seal assembly, the second seal assembly including a first seal portion and a second seal portion couplable to form a secondary seal at the oral cavity and configured to resealably separate to open the second seal assembly to receive the endotracheal tube into the central pathway
However, Sparkuhl teaches a device to retain an endotracheal tube including a guard (12) (shield) including a central pathway (20) (transverse cutout) configured to retain an endotracheal tube (30) (ET tube) (para [0022])), the guard (12) including a first portion and a second portion (left and right portions of guard (12) in opposite sides of vertical cutout (22) (para [0022]) configured to resealably separate to open the second guard (12) to receive the endotracheal tube (30) into the central pathway (20) (vertical cutout (22) may include membrane (33), and membrane (33) is configured to provide a partial seal) (para [0023]), a second seal assembly (33) (membrane) located in the guard (12) and connected to the first portion and the second portion of the guard (12), the central pathway (20) extending through the second seal assembly (33) (para [0023]) and as shown in fig 1e, the second seal assembly (33) including a first seal portion and a second seal portion couplable to form a secondary seal at the oral cavity (as shown in fig 1e, membrane includes a vertical and horizontal slit, and therefore the second seal assembly (33) includes a first seal portion corresponding to an upper half portion of the seal (33) and a second seal portion corresponding to a lower left quarter portion of the seal (33)) and configured to resealably separate to open the second seal assembly (33) to receive the tube (30) into the central pathway (20) (para [0023]), the central pathway (20) extending through the second seal assembly (33) (para [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the guard of Liegner by providing the guard with a first portion and a second portion couplable to form a seal at the oral cavity and releasable to open the second guard to receive the tube into the central pathway; and providing a second seal assembly located in the guard and connected to the first portion and the second portion of the guard, the second seal assembly including a first seal portion and a second seal portion couplable to form a secondary seal at the oral cavity and configured to resealably separate to open the secondary seal to receive the tube into the central pathway; the central pathway extending through the second seal assembly as taught by Sparkuhl in order to allow rapid placement of the guard with respect to the endotracheal tube (Sparkuhl, para [0024]), and to stabilize the endotracheal tube and prevent at least some operative debris from reaching the patient’s mouth by flowing around the tubing (Sparkuhl, para [0023]).
Regarding claim 11, the modified Liegner’s reference, as shown in fig 1e of Sparkuhl, discloses the second seal assembly (33 of Sparkuhl) includes a third seal portion couplable to the first seal portion and the second seal portion (as shown in fig 1e, membrane includes a vertical and horizontal slit, and therefore the second seal assembly (33) includes a first seal portion corresponding to an upper half portion of the seal (33), a second seal portion corresponding to a lower left quarter portion of the seal (33), and a third seal portion corresponding to a lower right quarter portion of the seal (33)) to form the secondary seal at the oral cavity, and wherein the first seal portion is configured to resealably separate from the second seal portion to open the secondary seal to receive the endotracheal tube (30 of Sparkuhl) into the central pathway (20 of Sparkuhl) (seal (33) is slit to permit the passage of tubing and provide a seal (para [0023]), and therefore first seal portion is configured to releasably separate from the second seal portion at the slit to receive the endotracheal tube (30 of Sparkuhl)).
Regarding claim 14, Liegner discloses a bite block (12) (U-shaped plate of bite block (10)) connected to the guard (60) and at least partially forming the central pathway (70) (bore (70) traverses bite block (12)) (col 3, ln 59-64). 
Regarding claim 15, Liegner discloses a central conduit (70) connected to a posterior portion of the guard (60), the central pathway extending through the central conduit (70) (as shown in fig 2, bore (70) forms a central conduit at a posterior portion of guard (12) to form a central pathway).
Regarding claim 16, Liegner discloses an oral care device (10) for use during intubation, the device comprising: a guard (60) (flange) configured to surround and engage an exterior of the oral cavity of the patient to form a seal at the exterior of the oral cavity (col 3, ln 45-59), the guard (60) shaped to at least partially define a central pathway (70) (bore) (as shown in fig 2, central pathway (70) extends through the guard (60)) configured to receive an endotracheal tube therethrough (col 3, ln 59-64).
Liegner does not disclose the guard comprising: a first portion and a second portion couplable to form the seal at the exterior of the oral cavity and configured to resealably separate to open the central pathway to receive the endotracheal tube therein.
However, Sparkuhl teaches a device to retain an endotracheal tube including a guard (12) (shield) including a central pathway (20) (transverse cutout) configured to retain an endotracheal tube (30) (ET tube) (para [0022])), the guard (12) including a first portion and a second portion (left and right portions of guard (12) in opposite sides of vertical cutout (22) (para [0022]) couplable to form the seal at the exterior of the oral cavity (vertical cutout (22) may include membrane (33), and membrane (33) is configured to provide a partial seal) (para [0023]) and configured to resealably separate to open the guard (12) to receive the endotracheal tube (30) into the central pathway (20) (vertical cutout (22) may include membrane (33), and membrane (33) is configured to provide a partial seal) (para [0023]), wherein the central pathway (20) of the guard (12) includes a second seal assembly (33) (membrane) located in the guard (12) and connected to the first portion and the second portion of the guard (12), the central pathway (20) extending through the second seal assembly (33) (para [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the guard of Liegner by providing a first portion and a second portion couplable to form a seal at the oral cavity and configured to separate to open the guard to receive an endotracheal tube into the central pathway, and providing the central pathway with a membrane located in the guard and connected to the first portion and the second portion of the guard, the central pathway extending through the second seal assembly as taught by Sparkuhl in order to allow rapid placement of the guard with respect to the endotracheal tube (Sparkuhl, para [0024]), and to stabilize the endotracheal tube and prevent at least some operative debris from reaching the patient’s mouth by flowing around the tubing (Sparkuhl, para [0023]).
Regarding claim 17, the modified Liegner’s reference discloses a second seal assembly (33 of Sparkuhl) (membrane) located in the guard (12 of Sparkuhl) and connected to the first portion and the second portion of the guard (12 of Sparkuhl), the central pathway (20 of Sparkuhl) extending through the second seal assembly (33 of Sparkuhl) (Sparkuhl, para [0023]), and as shown in fig 1e of Sparkuhl, the second seal assembly (33 of Sparkuhl) including a first seal portion and a second seal portion couplable to form a secondary seal at the oral cavity (as shown in fig 1e, membrane includes a vertical and horizontal slit, and therefore the second seal assembly (33) includes a first seal portion corresponding to an upper half portion of the seal (33) and a second seal portion corresponding to a lower left quarter portion of the seal (33)) and configured to resealably separate to open the second seal assembly (33 of Sparkuhl) to receive the endotracheal tube (30 of Sparkuhl) into the central pathway (20 of Sparkuhl) (Sparkuhl, para [0023]).
Regarding claim 19, the modified Liegner’s reference, as shown in fig 1e of Sparkuhl, discloses the second seal assembly (33 of Sparkuhl) includes a third seal portion couplable to the first seal portion and the second seal portion (as shown in fig 1e, membrane includes a vertical and horizontal slit, and therefore the second seal assembly (33) includes a first seal portion corresponding to an upper half portion of the seal (33), a second seal portion corresponding to a lower left quarter portion of the seal (33), and a third seal portion corresponding to a lower right quarter portion of the seal (33)) to form the secondary seal at the oral cavity, and wherein the first seal portion is configured to resealably separate from the second seal portion to open the secondary seal to receive the endotracheal tube (30 of Sparkuhl) into the central pathway (20 of Sparkuhl) (seal (33) is slit to permit the passage of tubing and provide a seal (para [0023]), and therefore first seal portion is configured to releasably separate from the second seal portion at the slit to receive the endotracheal tube (30 of Sparkuhl)).
Regarding claim 20, Liegner discloses a dentition guard  (12) (U-shaped plate of bite block (10)) configured for insertion into the oral cavity of the patient (col 3, ln 1-6), the dentition guard (12) shaped to at least partially define the central pathway (70) (bore (70) extends through dentition guard (12)) (col 3, ln 59-63), and a first extension (50) (groove on upper surface (18)) and a second extension  (52) (groove on lower surface (24)) each extending from the dentition guard (12) and together configured to engage a dentition of the patient (col 3, ln 23-34).
Regarding claim 21, Liegner discloses a central conduit (70) connecting the guard (60) to the dentition guard (12), the central pathway extending (70) through the central conduit (as shown in fig 2, the bore (70) forms a central conduit which extends through and between first guard (12) and second guard (60) to form a central passageway) (fig 2, col 3, ln 59-69).
Regarding claim 26, the modified Liegner’s reference discloses the first portion and the second portion of the guard (12 of Sparkuhl) are separable at an inferior portion of the guard (12 of Sparkuhl) (as shown in fig 1e of Sparkuhl, vertical cutout (22) is disposed at a portion of the guard (12) and therefore the first and second portions at opposite sides of the vertical cutout (22) are separable at an inferior portion of the guard (12)) (Sparkuhl, para [0021]).
Regarding claim 27, Liegner discloses an oral care device (10) for use during intubation, the device comprising: a guard (60) (flange) configured to surround and engage an exterior of the oral cavity of the patient to form a seal at the exterior of the oral cavity (col 3, ln 45-59), the guard (60) shaped to at least partially define a central pathway (70) (bore) (as shown in fig 2, central pathway (70) extends through the guard (60)) configured to receive an endotracheal tube therethrough (col 3, ln 59-64).
Liegner does not disclose the guard comprising: a first portion and a second portion couplable to form the primary seal and configured to resealably separate to open the central pathway to receive the endotracheal tube therein; and a second seal assembly located in the guard, the central pathway extending through the second seal assembly, the second seal assembly including a first seal portion and a second seal portion couplable to form a secondary seal at the oral cavity and configured to resealably separate to open the second seal assembly to receive the endotracheal tube into the central pathway.
However, Sparkuhl teaches a device to retain an endotracheal tube including a guard (12) (shield) including a central pathway (20) (transverse cutout) configured to retain an endotracheal tube (30) (ET tube) (para [0022])), the guard (12) including a first portion and a second portion (left and right portions of guard (12) in opposite sides of vertical cutout (22) (para [0022]) couplable to form a seal at the exterior of the oral cavity (vertical cutout (22) may include membrane (33), and membrane (33) is configured to provide a partial seal) (para [0023])  and configured to resealably separate to open the second guard (12) to receive the endotracheal tube (30) into the central pathway (20) (vertical cutout (22) may include membrane (33), and membrane (33) is configured to provide a partial seal) (para [0023]), a second seal assembly (33) (membrane) located in the guard (12) and connected to the first portion and the second portion of the guard (12), the central pathway (20) extending through the second seal assembly (33) (para [0023]) and as shown in fig 1e, the second seal assembly (33) including a first seal portion and a second seal portion couplable to form a secondary seal at the oral cavity (as shown in fig 1e, membrane includes a vertical and horizontal slit, and therefore the second seal assembly (33) includes a first seal portion corresponding to an upper half portion of the seal (33) and a second seal portion corresponding to a lower left quarter portion of the seal (33)) and configured to resealably separate to open the second seal assembly (33) to receive the tube (30) into the central pathway (20) (para [0023]), the central pathway (20) extending through the second seal assembly (33) (para [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second guard of Liegner by providing the second guard with a first portion and a second portion couplable to form a seal at the oral cavity and releasable to open the second guard to receive the tube into the central pathway; and providing a second seal assembly located in the second guard and connected to the first portion and the second portion of the second guard, the second seal assembly including a first seal portion and a second seal portion couplable to form a secondary seal at the oral cavity and configured to resealably separate to open the secondary seal to receive the tube into the central pathway; the central pathway extending through the second seal assembly as taught by Sparkuhl in order to allow rapid placement of the guard with respect to the endotracheal tube (Sparkuhl, para [0024]), and to stabilize the endotracheal tube and prevent at least some operative debris from reaching the patient’s mouth by flowing around the tubing (Sparkuhl, para [0023]).
Regarding claim 28, the modified Liegner’s reference, as shown in fig 1e of Sparkuhl, discloses the second seal assembly (33 of Sparkuhl) includes a third seal portion couplable to the first seal portion and the second seal portion (as shown in fig 1e, membrane includes a vertical and horizontal slit, and therefore the second seal  assembly (33) includes a first seal portion corresponding to an upper half portion of the seal (33), a second seal portion corresponding to a lower left quarter portion of the seal (33), and a third seal portion corresponding to a lower right quarter portion of the seal (33)) to form the secondary seal at the oral cavity, and wherein the first seal portion is configured to resealably separate from the second seal portion to open the secondary seal to receive the endotracheal tube (30 of Sparkuhl) into the central pathway (20 of Sparkuhl) (seal (33) is slit to permit the passage of tubing and provide a seal (para [0023]), and therefore first seal portion is configured to releasably separate from the second seal portion at the slit to receive the endotracheal tube (30 of Sparkuhl)).
Regarding claim 29, Liegner discloses a bite block (12) (U-shaped plate of bite block (10)) connected to the guard (60) and at least partially forming the central pathway (70) (bore (70) traverses bite block (12)) (col 3, ln 59-64). 
Claims 4, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liegner and Sparkuhl as applied to claims 3, 9, and 17 above, and further in view of Kalt (5,000,741)
Regarding claims 4, 10, and 18, modified Liegner discloses a second seal assembly.
Modified Sparkuhl does not disclose the second seal assembly is semi-permeable.
However, Kalt in fig 5a teaches a dressing for a tracheostomy tube, including a membrane (218) configured to provide a seal between a frame (264) and a central passageway (225) (tube hole) configured to retain a tracheostomy tube (col 7, ln 8-20), and wherein the membrane is semi-permeable to allow vapor and gases to escape through the material in one direction while blocking contaminants and moisture from coming in from a second direction (col 5, ln 35-45). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second seal assembly of modified Liegner by providing the second seal assembly with a semi-permeable material to allow vapor and gases to escape through the material in one direction while blocking contaminants and moisture from coming in from a second direction as taught by Kalt in order to allow gases and vapor to be released while preventing outside contaminants from entering (Kalt, col 3, ln 33-37).
Claims 6, 12, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liegner and Sparkuhl as applied to claims 1, 9, and 20 above, and further in view of Talsma et al (2010/0180900).
Regarding claims 6 and 12, modified Liegner discloses an oral care device.
Modified Liegner does not disclose a supply port connected to the guard, the supply port couplable to a fluid supply.
However, Talsma teaches an oral care device including a guard (110) (mouth securement member) including an extension (60) (distribution manifold) having top and bottom surfaces (para [0066]), a supply channel (64) (lumen) extending into the extension (60) (para [0066]), and the supply channel (60) configured to deliver a fluid into the oral cavity (para [0080]), and a guard (12) (retainer), a supply port (26) (aperture) connected to the guard (12), the supply port couplable to a fluid supply (medical practicioner may eject a liquid, such as an antimicrobial agent, into the aperture (26) in order to flush the patient’s oral cavity with the liquid (para [0081])).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Liegner by providing a supply channel, the supply channel configured to deliver a fluid into the oral cavity, and a supply port connected to the guard, the supply port couplable to a fluid supply as taught by Talsma in order to provide improved oral care by allowing infusion of a liquid, such as an antimicrobial agent, into the oral cavity (Talsma, para [0058]).
Regarding claims 22, modified Liegner discloses an oral care device.
Modified Liegner does not disclose a supply channel extending into the first extension and the second extension, the supply channel configured to deliver a fluid into the oral cavity proximate the dentition.
However, Talsma teaches an oral care device including a guard (110) (mouth securement member) including an extension (60) (distribution manifold) having top and bottom surfaces (para [0066]), a supply channel (64) (lumen) extending into the extension (60) (para [0066]), and the supply channel (60) configured to deliver a fluid into the oral cavity (para [0080]) proximate the dentition at the top and bottom surfaces (para [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Liegner by providing a supply channel extending into the first extension and the second extension, the supply channel configured to deliver a fluid into the oral cavity proximate the dentition as taught by Talsma in order to provide improved oral care by allowing infusion of a liquid, such as an antimicrobial agent, into the oral cavity (Talsma, para [0058]).
Regarding claim 23, the modified Liegner’s reference discloses a supply port (26 of Talsma) (aperture) connected to the supply channel (64 of Talsma) and extending through a guard (12 of Talsma) (retainer) (Talsma, para [0066]), the supply port (64 of Talsma) couplable to a fluid supply (medical practicioner may eject a liquid, such as an antimicrobial agent, into the aperture (26) in order to flush the patient’s oral cavity with the liquid (para [0081])).
Claims 7, 13, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liegner, Sparkuhl, and Talsma et al as applied to claims 6, 12, and 23 above, and further in view of McKinley (5,104,315)
Regarding claims 7 and 13, modified Liegner discloses an oral care device, wherein the device may be used not only to infuse a liquid into the oral cavity of the patient, but also to remove liquid from the oral cavity (Talsma, para [0145]).
Modified Liegner does not disclose a return port connected to the guard, the return port couplable to a fluid return.
However, McKinley teaches an oral airway device including an extension (16’) (tray), the extension including a supply channel (chamber (not shown) connecting orifices (26’) connected to tube (30’) to a source of cleaning solution) (col 6, ln 36-44) and a return channel (chamber (not shown) connecting orifices (34’) connected to tube (40’) to a vacuum pump) (col 6, ln 44-48)  extending into the extension (16’), the return channel fluidly separated from the supply channel, the return channel configured to receive the fluid from the oral cavity (orifices (34’) connected to return channel configured to evacuate cleaning solution) (col 6, ln 51-5); and a return port (40’) (tube) connected to the return channel, the return port couplable to a fluid return (38) (vacuum pump) (col 6, ln 44-55).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the oral care device of modified Liegner by providing a return channel extending into the first extension and the second extension, the return channel fluidly separated from the supply channel, the return channel configured to receive the fluid from the oral cavity; and a return port connected to the return channel and extending through the front of the device, the return port couplable to a fluid return as taught by McKinley in order to allow the oral care device to connect to a vacuum source to evacuate cleaning solution, bacteria, dislodged bacterial plaque, food particles and other debris from the mouth of the user (McKinley, col 2, ln 10-14).  As shown in fig 1-2 of McKinley, the return port (40’ of McKinley) extends out the front of the device, and as the second guard of the modified Liegner’s device is located at the front of the device, the return port (40’ of McKinley) would extend through the second guard in order to allow the return port (40’ of McKinley) allow the return port (40’ of McKinley) to connect to a vacuum source and fluidly connect to the return channel).
Regarding claim 24, modified Liegner discloses an oral care device, wherein the device may be used not only to infuse a liquid into the oral cavity of the patient, but also to remove liquid from the oral cavity (Talsma, para [0145]).
Modified Liegner does not disclose the mechanism for remove liquid from the oral cavity includes a return channel extending into the extension, the return channel fluidly separated from the supply channel, the return channel configured to receive the fluid from the oral cavity.
However, McKinley teaches an oral airway device including an extension (16’) (tray), the extension including a supply channel (chamber (not shown) connecting orifices (26’) connected to tube (30’) to a source of cleaning solution) (col 6, ln 36-44) and a return channel (chamber (not shown) connecting orifices (34’) connected to tube (40’) to a vacuum pump) (col 6, ln 44-48)  extending into the extension (16’), the return channel fluidly separated from the supply channel, the return channel configured to receive the fluid from the oral cavity (orifices (34’) connected to return channel configured to evacuate cleaning solution) (col 6, ln 51-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the extension of modified Liegner by providing a return channel extending into the first extension and the second extension, the return channel fluidly separated from the supply channel, the return channel configured to receive the fluid from the oral cavity as taught by McKinley in order to allow the extensions to connect to a vacuum source to evacuate cleaning solution, bacteria, dislodged bacterial plaque, food particles and other debris from the mouth of the user (McKinley, col 2, ln 10-14).  
Regarding claim 25, the modified Liegner’s reference discloses a return port (40’ of McKinley) (tube) connected to the return channel, the return port couplable to a fluid return (38 of McKinley) (vacuum pump) (McKinley, col 6, ln 44-55).  As shown in fig 1-2 of McKinley, the return port (40’ of McKinley) extends out the front of the device, and as the second guard of the modified Liegner’s device is located at the front of the device, the return port (40’ of McKinley) would extend through the second guard in order to allow the return port (40’ of McKinley) allow the return port (40’ of McKinley) to connect to a vacuum source and fluidly connect to the return channel).

Terminal Disclaimer
The terminal disclaimer filed on 6/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application 16/456,873 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 6/01/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 9, first full paragraph-page 10, second full paragraph of applicant’s remarks, that Sparkuhl’s shield that engages a patient is not the same as a guard configured to surround and engage an exterior of a patient to form a seal around the oral cavity.  However, the limitation of a guard configured to surround and engage an exterior of a patient to form a seal around the oral cavity is found in the primary reference Liegner, which discloses a guard (60) (flange) configured to surround and engage an exterior of the oral cavity of the patient to form a seal at the exterior of the oral cavity (col 3, ln 45-59), the guard (60) shaped to at least partially define a central pathway (70) (bore) (as shown in fig 2, central pathway (70) extends through the guard (60)) configured to receive an endotracheal tube therethrough (col 3, ln 59-64).  Therefore, because the primary reference Liegner discloses the limitation of a guard configured to surround and engage an exterior of a patient to form a seal around the oral cavity, the rejection is maintained.
Applicant argues on page 10, third full paragraph-page 11, first full paragraph of applicant’s remarks, that it would not have been obvious to combine the teachings of Liegner and Sparkuhl by providing a face mask and membrane from Sparkuhl.  However, the proposed modification of Liegner does not require the addition of a face mask, but modifying the guard of Liegner by providing left and right portions (a left portion and a right portion to the left and right of a vertical cutout as shown in fig 1d of Sparkuhl) couplable to form a seal (by including a membrane configured to form a seal) at the oral cavity and configured to separate to open the guard (guard (60) of Liegner) to receive an endotracheal tube into the central pathway (Liegner’s guard (60) includes a central pathway (70) configured to receive an endotracheal tube) (Liegner, col 3, ln 60-64), and providing the central pathway (Liegner’s bore (70)) with a membrane (33 of Sparkuhl) located in the guard (60 of Liegner) and connected to the first portion and the second portion of the guard (60 of Liegner) (as shown in fig 1e of Sparkuhl, the membrane (33) includes a first portion extending between the left and right portions of the vertical cut line and a second portion covering a central pathway through which an endotracheal tube (30) is inserted).  Therefore, Liegner’s guard modified with the teaching to Sparkuhl to provide a first portion and a second portion couplable to form the seal and configured to resealably separate to open the central pathway to receive the endotracheal tube therein in order to allow rapid placement of the guard with respect to the endotracheal tube (Sparkuhl, para [0024]), and to stabilize the endotracheal tube and prevent at least some operative debris from reaching the patient’s mouth by flowing around the tubing (Sparkuhl, para [0023]).  Therefore, the rejection is maintained.  
Applicant argues on page 11, second full paragraph-page 12, first full paragraph of applicant’s remarks, that the proposed modification changes the principle of operation of the bite block of Liegner, as the bores would not function due to the proposed modification to incorporate the membrane (33) of Sparkuhl into the bite block of Liegner.  However, the bore is considered to be capable of functioning, as Liegner’s central pathway (70) is configured to receive an endotracheal tube (Liegner, col 3, ln 60-65), and Sparkufl’s discloses a seal (33) configured to be placed over a cutout (20), and the cutout (20) and seal (33) are adapted to receive an endotracheal tube (Sparkuhl, para [0022]).  Therefore, because Liegner’s bore is configured to receive an endotracheal tube, and Sparkuhl teaches the use of a seal over a cutout for use with an endotracheal tube, the proposed modification would not change the principle of operation of the bite block of Liegner.  Therefore, the rejection is maintained.
Applicant argues on page 12, second full paragraph of applicant’s remarks, that it is unclear how the membrane (33) of Sparkuhl is to be incorporated into the bite block of Liegner.  However, as shown in fig 1e of Sparkuhl, the second seal assembly (33) includes a first seal portion corresponding to an upper half portion of the seal (33) and a second seal portion corresponding to a lower left quarter portion of the seal (33)) and configured to resealably separate to open the second seal assembly (33 of Sparkuhl) to receive the endotracheal tube (30 of Sparkuhl) into the central pathway (20 of Sparkuhl) (Sparkuhl, para [0023]).  Therefore, the central pathway of the bite block of Liegner includes a second seal assembly including a first seal portion corresponding to an upper half portion of the seal and a second seal portion corresponding to a lower left quarter portion of the seal and configured to resealably separate to open the second seal assembly to receive the endotracheal tube into the central pathway.  Therefore, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Murphy (2014/0261431) and Saad (2003/0213493) disclose respiratory interfaces including sealing means for receiving a respiratory tube.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785